DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (“Propylene carbonate-derived size modulation of water cluster in pore-filled Nafion/polypropylene composite membrane for the use in vanadium redox flow batteries”, Journal of Industrial and Engineering Chemistry 60 (2018) 401-406.).
Regarding claim 1, Kim discloses a separator for a redox flow battery (Title), the separator comprising:
a porous substrate (PP substrate, see ‘Preparation of the pore-filled composite membranes’); and
an ionomer coating layer provided on at least one surface of the porous substrate (Nafion solution cast onto PP substrate, see ‘Preparation of the pore-filled composite membranes’),
wherein the ionomer coating layer comprises an ion conductive resin containing ion clusters having a diameter in the range of 3 nm < dc < 6 nm, as measured by small- angle X-ray scattering (SAXS) in water 25°C (see ‘PC-derived structural change of the water cluster’, Fig. 4(b)).
Regarding claim 2, Kim discloses all of the claim limitations as set forth above.  Kim further discloses the ionomer coating layer has a thickness of 1 µm or more and 200 µm or less (13 µm-thick Nafion/PC impregnated PP layer, see ‘Structural characterization of the PC-Nafion/PP membranes’).
	Regarding claim 3, Kim discloses all of the claim limitations as set forth above.  Regarding a limitation recited in claim 3 which is directed to a specific property of the separator recited in said claim, it is noted that once the separator is disclosed to comprise a PC-Nafion/PP composite membrane including the claimed ion cluster diameter (see ‘PC-derived structural change of the water cluster’, Fig. 4(b)), and therefore is substantially the same as the separator of claim 3, it will, inherently, display recited properties.  See MPEP 2112.
Regarding claim 4, Kim discloses all of the claim limitations as set forth above.  Kim further discloses the ion conductive resin comprises at least one selected from the group consisting of a sulfonated tetrafluoroethylene-based polymer, sulfonated polyimide (sPI), sulfonated poly(arylene ether sulfone) (SPAES), sulfonated polyetheretherketone (sPEEK), sulfonated polyetherketone (sPEK), poly(vinylidene fluoride)- graft-poly(styrene sulfonic acid (PVDF-g-PSSA) and sulfonated poly(fluorenyl ether ketone) (Nafion, see Title).
Regarding claim 5, Kim discloses all of the claim limitations as set forth above.  Kim further discloses the porous substrate comprises at least one resin selected from the group consisting of polypropylene, polytetrafluoroethylene, polyvinylidene fluoride, polyamide, polyimide, polybenzoxazole, polyethylene terephthalate, polyethylene, polysulfone and polyethersulfone (polypropylene, see Title).
Regarding claim 7, Kim discloses a method for manufacturing the separator for a redox flow battery of claim 1 (see rejection of claim 1 above), the method comprising: (a) preparing a porous substrate (PP substrate, see ‘Preparation of the pore-filled composite membranes’); (b) forming an ionomer coating layer by applying an ionomer coating composition comprising an ion conductive resin and propylene carbonate on at least one surface of the porous substrate (Nafion solution cast onto PP substrate, see ‘Preparation of the pore-filled composite membranes’); and (c) removing the remaining propylene carbonate in the ionomer coating layer (dried and then immersed in distilled water, see ‘Preparation of the pore-filled composite membranes’).
Regarding claim 8, Kim discloses all of the claim limitations as set forth above.  Kim further discloses a content of the propylene carbonate is 1 wt% or more and 50 wt% or less based on 100 wt% of the ionomer coating composition (PC contents of 10, 30, 50% weight ratios of PC/Nafion, see ‘PC-derived structural change of the water cluster’).
Regarding claim 9, Kim discloses all of the claim limitations as set forth above.  Kim further discloses the ionomer coating composition further comprises at least one organic solvent selected from the group consisting of N-methyl-2-pyrrolidone (NMP), N,N-dimethylacetamide (DMAc), dipropylene glycol (DPG), ethylene glycol (EG), propylene glycol (PG) and isopropyl alcohol (IPA) (NMP, see ‘Preparation of the pore-filled composite membranes’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Propylene carbonate-derived size modulation of water cluster in pore-filled Nafion/polypropylene composite membrane for the use in vanadium redox flow batteries”, Journal of Industrial and Engineering Chemistry 60 (2018) 401-406.), as applied to claims 1-5, 7-9 above, in view of KR20160063887A, refer to English machine translation.
Regarding claim 6, Kim discloses all of the claim limitations as set forth above.  However, Kim does not disclose the porous substrate comprises a composite of a polyolefin-based resin and silica.
	KR20160063887A discloses a resin composition for preparing a porous membrane for a redox flow battery, the resin composition comprising a polyolefin-based resin, silica and a plasticizer (Title, Abstract).  KR20160063887A further discloses by using the resin composition a separator having lower resistance can be provided, and the separator lowers permeability of bromine to crossover of ions at the electrolyte and the phenomenon of a decrease in energy density of the battery can be minimized, thereby increasing the life of the redox flow battery (P8).
	Kim and KR20160063887A are analogous art because they are concerned with the same field of endeavor, namely redox flow battery separators.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the porous substrate of Kim to further incorporate silica because KR101629944B2 teaches 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        12/12/2022